[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 NOV 16, 2010
                                No. 09-11649                      JOHN LEY
                            Non-Argument Calendar                   CLERK
                          ________________________

                       D. C. Docket No. 08-00033-CV-1

LINDSEY NELSON, JR.,

                                                              Petitioner-Appellant,

                                     versus

DAVID L. FRAZIER,
Warden,

                                                            Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (November 16, 2010)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Lindsey Nelson Jr., a Georgia prisoner, appeals pro se the denial of his
petition for a writ of habeas corpus. 28 U.S.C. § 2254. We granted a certificate of

appealability to resolve “[w]hether the district court erred in finding that Nelson’s

claim of an unlawful sentence was procedurally defaulted” when the state court

ruled that “the claim was procedurally defaulted or barred by res judicata.” In his

brief, Nelson concedes that his claim of an unlawful sentence is procedurally

defaulted, “so that issue has been abandoned and is no longer before us.” Pugh v.

Smith, 465 F.3d 1295, 1298 (11th Cir. 2006). Nelson instead challenges his

conviction and sentence, but we will not address his arguments because they are

outside the scope of the certificate of appealability. Rhode v. United States, 583

F.3d 1289, 1291 (11th Cir. 2009). We affirm the denial of Nelson’s petition.

      AFFIRMED.




                                           2